PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/742,802
Filing Date: 18 Jun 2015
Appellant(s): Kron, Frederick, W.



__________________
SCOTT A. FELDER #47558
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/26/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/26/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 USC 112
Appellant argues on page 10 of its Brief in response to the rejection made under 35 USC 112, written description of Claim 21:

    PNG
    media_image2.png
    340
    707
    media_image2.png
    Greyscale

Appellant’s arguments are not persuasive because the cited paragraphs do not provide written description support for the claimed limitations in Claim 21 of “using a computer…to assess an aspect of participation…using information regarding a setting of the interpersonal interaction” (emphasis added).  The cited paragraphs make no mention of employing a “setting of the interpersonal interaction”, or the like, in order to assess the interpersonal interaction.  



    PNG
    media_image3.png
    269
    686
    media_image3.png
    Greyscale

Paragraph 67 of Appellant’s specification would not reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed limitations of “using a computer…to assess an aspect of participation…using information regarding a setting of the interpersonal interaction.”  Paragraph 67 is silent in regard to “using information regarding a setting of the interpersonal interaction” to “assess an aspect of participation” between a “first user” and a “second user”.  



    PNG
    media_image4.png
    395
    695
    media_image4.png
    Greyscale

Paragraph 69 of Appellant’s specification likewise would not reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed limitations of “using a computer…to assess an aspect of participation…using information regarding a setting of the interpersonal interaction.”  Paragraph 69 is silent in regard to “using information regarding a setting of the interpersonal interaction” to “assess an aspect of participation” between a “first user” and a “second user”.



    PNG
    media_image5.png
    266
    714
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    77
    660
    media_image6.png
    Greyscale

Paragraph 70 of Appellant’s specification also would not reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed limitations of “using a computer…to assess an aspect of participation…using information regarding a setting of the interpersonal interaction.”  Paragraph 69 is silent in regard to “using information regarding a setting of the interpersonal interaction” to “assess an aspect of participation” between a “first user” and a “second user”.
	For these reasons, the rejection made of Claim 21 under 35 USC 101 should be affirmed.


35 USC 101
	Appellant’s claims were also rejected under 35 USC 101 as claiming an abstract idea in the form of a mental process and without claiming either a “practical application” and/or “significantly more” than that mental process.  In this regard, Appellant’s independent claims are directed to
collecting data:
capturing […] user input from the first user, [including] verbal input and […] non-verbal input, and wherein the user input from the first user comprises a plurality of emotional components and a plurality of cognitive components of participation by the first user in the interpersonal interaction with the second user:
capturing […] user input from the second user, [including] verbal input and […] non-verbal input, and wherein the user input from the second user comprises a plurality of emotional components and a plurality of cognitive components of participation by the second user in the interpersonal interaction with the first user:

analyzing that data:
[…] assess[ing] an aspect of participation by the second user in the interpersonal interaction with the first user using the captured user input from the first user and the captured user input from the second user; and

and providing outputs based on that analysis:
providing feedback to the first user regarding the aspect of participation by the second user in the interpersonal interaction with the first user.

Claims directed to such subject matter in terms of collecting data, analyzing that data, and providing outputs based on that analysis have been held to be patent ineligible by the CAFC in decisions such as, e.g., Electric Power Group.  Claims similar to Appellant’s claims in the instant application were held by the PTAB to be patent ineligible as claiming a mental process in its decision regarding the parent application of the instant application.  See Ex parte Kron, et al, Appeal 2017-009604.


Furthermore, Appellant’s claimed judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., “a first input device”, “a second input device”, a “computer”, a “processor,” and “sensors”  these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
And, Appellant’s claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a first input device”, “a second input device”, a “computer”, a “processor,” and “sensors”  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or outputting visual/audible/tactile alerts.  As evidence that these additional elements are generic, well-known, and conventional, Appellant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 2.




    PNG
    media_image7.png
    424
    684
    media_image7.png
    Greyscale

Appellant’s argument is not persuasive because Appellant cites no legal authority for the proposition that all of the claimed limitations have to be considered as part of the analysis of the abstract idea.  Furthermore, the claimed limitations in regard to computing and sensing devices were not “ignored” for purposes of the rejection but were instead considered as part of both the “practical application” and “significantly more” steps of the analysis.  



    PNG
    media_image8.png
    80
    674
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    239
    684
    media_image9.png
    Greyscale

Appellant’s argument is not persuasive because “teaching empathy, patient-centeredness, professionalism, interviewing micro-skills, and communication skills (e.g., bedside manner) through constructivist learning in a social, three-dimensional environment” (specification, paragraph 2) is not a technology or technical field because, e.g., it does not necessarily require a particular machine or the transformation of any article.  See, e.g., Ultramercial, slip. op. at page 8 in this regard.  Indeed, as evidence that this field of invention is not technical, Appellant’s claimed abstract idea can be performed by human beings alone, as outlined just supra.  Appellant’s claimed abstract idea is essentially, e.g., what an experienced medical instructor provides when observing the interaction between a medical trainee and a patient, in terms of evaluating the verbal and non-verbal interaction between two people and providing feedback regarding same.  In this regard see, e.g., the PTAB opinion in Appellant’s former application in In re Kron.


    PNG
    media_image10.png
    393
    673
    media_image10.png
    Greyscale

Appellant’s argument is not persuasive because the CAFC in Finjan did not hold that patent eligible subject matter may be claimed merely by claiming a specific set of steps.  No such holding was made as the CAFC in Finjan.  See, e.g., also the eleven-step (i.e., highly specific) method claim that was invalidated in Ultramercial as evidence to the contrary.



    PNG
    media_image11.png
    74
    688
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    211
    683
    media_image12.png
    Greyscale

Appellant’s argument is not persuasive because patent eligible subject matter is not claimed merely by claiming “non-routine, non-conventional” subject matter.  See, e.g., the issued patents (i.e., “non-routine, non-conventional” subject matter) that have been invalided under the two-part Mayo test in, e.g., Alice, Ultramercial, Electric Power Group, TLI Communications, etc.
	For these reasons, the rejections made of Appellant’s claims under 35 USC 101 should be affirmed.

35 USC 102
All of Appellant’s claims were rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by PGPUB US 20050246165 A1 by Pettinelli et al (“Pettinelli”).  Appellant has filed declarations under 37 CFR 1.131 in order to attempt to establish that the claimed invention, however, was conceived prior to the earliest possible effective date of Pettinelli and that diligent efforts were made to reduce the claimed invention to practice thereafter.  Appellant’s declarations, however, fail to properly establish such an earlier data of invention.  
Conception
The 37 CFR 1.131(a) affidavit or declaration must establish possession of either the whole invention claimed or something falling within the claim (such as a species of a claimed genus), in the sense that the claim as a whole reads on it.  MPEP 715.02.  Appellant’s Exhibit A, however, fails to establish possession of the claimed invention in the independent Claims 1, 9, 16 and 19 because it makes no mention of multiple of the claimed limitations.  The closest mention in Exhibit A in regard to any particular computerized embodiment is this sentence:

    PNG
    media_image13.png
    77
    533
    media_image13.png
    Greyscale

This sentence, however, does not describe the claimed invention of Claim 1, in regard to it does not describe two separate users; nor that these two separate users are each interacting with separate input devices, and whereby each of those users’ are subject to video and audio capture; nor does it describe those devices being operably coupled to a Claim 2); and nor does Exhibit A describe providing feedback specifically regarding trustworthiness, emotion, truthfulness, impact, or behavior (Claims 3-7); and nor does Exhibit A describe employing a video capture device or the like (Claim 8).  In short Exhibit A fails to establish possession of anything resembling the claimed invention and, therefore, fails to establish conception.  
	Appellant’s Second Declaration argues that Exhibit A establishes conception but that argument fails.  Appellant argues on page 2 of the Declaration:

    PNG
    media_image14.png
    194
    745
    media_image14.png
    Greyscale

Appellant’s argument is not persuasive.  Claim 1 includes the limitations of “a first user and a second user”, as well as “capturing, via a first input device, user input from the first user” and “capturing, via a second input device, user input from the second user”.  The disclosure of “multiuser education systems” does not establish possession of these limitations because such “systems” could comprise any of a number of methods for multiple users to interact.


Appellant further argues on page 2 of the Declaration:

    PNG
    media_image15.png
    267
    721
    media_image15.png
    Greyscale

Appellant’s argument is not persuasive.  Claim 1 does not generically claim “capturing both verbal and non-verbal input”.  Instead, Claim 1 specifically claims that the both the “first input device” and the “second input device” “include[] an audio input device to capture verbal input and an imaging input device to capture non-verbal input”.  Applicant’s generic disclosure of “capturing both verbal and non-verbal input” does not establish possession of these specifically claimed input devices.

	



    PNG
    media_image16.png
    154
    690
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    72
    689
    media_image17.png
    Greyscale

Appellant’s argument is not persuasive.  Claim 1 does not generically claim “using computer technology”.  Instead, Claim 1 specifically claims a “first input device”, a “second input device” and a “computer operably coupled to both the first input device and the second input device.”  Applicant’s generic disclosure of “using computer technology” does not establish possession of these specifically claimed computing devices.



    PNG
    media_image18.png
    177
    706
    media_image18.png
    Greyscale

Appellant’s argument is not persuasive.  Claim 1 does not generically claim “providing feedback”.  Instead, Claim 1 specifically claims “using a computer operably coupled to both the first input device and the second input device to assess an aspect of participation…and providing feedback to the first user regarding the aspect of participation”.  Applicant’s generic disclosure of “providing” does not establish possession of this specifically claimed programming for the claimed computer.  And as the Appellant has failed to establish timely conception of the invention prior to the effective filing date of the Pettinelli reference the rejection made under 35 USC 102 should be affirmed.


Diligence
In determining the sufficiency of a 37 CFR 1.131(a)  affidavit or declaration, diligence need not be considered unless conception of the invention prior to the effective date is clearly established, pursuant to 37 CFR 1.131(b), diligence comes into question only after prior conception is established.  In patent law, an inventor is either diligent at a given time or he is not diligent; there are no degrees of diligence. An Appellant may be diligent within the meaning of the patent law when he or she is doing nothing, if his or her lack of activity is excused.   MPEP 715.07(a).  Exhibit B fails to established diligence because it provides no evidence that the inventor was, in fact, diligent in pursuit of reduction to practice.  Exhibit B’s statement that “[y]ou will also devote three half-days per week working in educational programs with Dr. Byron Crouse” is a prospective statement and not evidence that, in fact, the inventor worked diligently from March 17, 2004 until some future date on reducing the conceived invention to practice. Exhibit C is undated.

Pettinelli reference is April 29, 2004.  Appellant provides alleged evidence of diligence in its Exhibit P in the form of a series of calendar entries between the date of conception (which allegedly predates April 29, 2004) and October 10, 2004, the date of the inventor’s mother-in-law passing away at which time the inventor the inventor’s lack of diligence would potentially be excused.  Those calendar entries, however, provide no detail as to what transpired on any particular date in regard to the Appellant’s alleged diligence but appear to merely indicate the person with whom the Appellant had some sort of meeting on a particular day.  The calendar entries merely consist of a person’s name and such entries do not provide sufficient documentary evidence of diligence.  Contrast the Appellant’s calendar entries with those which were found to be sufficient to help establish diligence in terms of development of a computer program claimed in ATI Technologies v. Iancu, 920 F.3d 1362 (Fed. Cir. 2019).  The calendar entries at issue in ATI Technologies “summarized the various documents that show ‘the design, development, and testing of’” various aspects of the claimed software.  Id., slip. op. at 21-22.  Appellant’s calendar entries, on the other hand, are devoid of such detail and provide no specific evidence of diligence in developing the claimed computer program in the instant Application.  
	


An Appellant must account for the entire period during which diligence is required. Gould v. Schawlow, 363 F.2d 908, 919, 150 USPQ 634, 643 (CCPA 1966) (Merely stating that there were no weeks or months that the invention was not worked on is not enough.); In re Harry, 333 F.2d 920, 923, 142 USPQ 164, 166 (CCPA 1964) (statement that the subject matter "was diligently reduced to practice" is not a showing but a mere pleading). A 2-day period lacking activity has been held to be fatal. In re Mulder, 716 F.2d 1542, 1545, 219 USPQ 189, 193 (Fed. Cir. 1983) (37 CFR 1.131  issue); Fitzgerald v. Arbib, 268 F.2d 763, 766, 122 USPQ 530, 532 (CCPA 1959) (Less than 1 month of inactivity during critical period. Efforts to exploit an invention commercially do not constitute diligence in reducing it to practice. An actual reduction to practice in the case of a design for a three-dimensional article requires that it should be embodied in some structure other than a mere drawing.); Kendall v. Searles, 173 F.2d 986, 993, 81 USPQ 363, 369 (CCPA 1949) (Diligence requires that Appellants must be specific as to dates and facts.).  MPEP 2138.06.



Respectfully submitted,
/MICHAEL C GRANT/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715  
                                                                                                                                                                                                      /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.